Citation Nr: 1538258	
Decision Date: 09/08/15    Archive Date: 09/18/15

DOCKET NO.  08-27 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the upper extremities as secondary to a cervical spine disability.
 
2.  Entitlement to service connection for peripheral neuropathy of the upper extremities as secondary to diabetes mellitus type 2.
 
3.  Entitlement to service connection for peripheral neuropathy of the upper extremities, other than as secondary to a cervical spine disability or diabetes mellitus type 2, to include as due to exposure to herbicides


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran had active service from November 1959 to May 1963.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  

In July 2013, the Veteran testified during a hearing at the RO before the undersigned Acting Veterans Law Judge.  In a November 2013 decision, the Board granted service connection for peripheral neuropathy of the lower extremities as secondary to the service-connected lumbar spine disability and remanded the remaining claims for further development.  At that time, the Board broadened the issue on appeal, including raising two new issues.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Regrettably, the Board finds that another remand of these matters is needed.

In the prior remand, the Board requested that the AOJ obtain additional VA treatment records, afford the Veteran VA examinations to determine the nature and etiology of his peripheral neuropathy of the upper extremities, and issue a rating decision on the underlying issues of entitlement to service connection for a cervical spine disability and diabetes mellitus type 2.

Although the AOJ obtained additional VA treatment records and afforded the Veteran VA examinations to determine the nature and etiology of his peripheral neuropathy, the AOJ did not issue a rating decision on the underlying issues of entitlement to service connection for a cervical spine disability and diabetes mellitus type 2.  The Board points out that the request was made to ensure due process for the underlying issues.  Thus, the AOJ must issue the requested rating decision, in compliance with the prior remand.  See Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following actions:

1.  Issue a rating decision on the underlying issues of entitlement to service connection for a cervical spine disability and diabetes mellitus type 2.

2.  Then, readjudicate the claims.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case, allow the appropriate time for response, and then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

